DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
 
Applicant’s response filed on 03/18/2022 has been received and entered into the case record.
Claims 1-5, 7-12, and 14-22 are pending in the application.
Claim 14 is amended. 
Claims 1-5 and 15-20 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 7-12, 14, 21 and 22 are examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10-12, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (2017. Journal of Biomechanics 65: 40–48) in view of Teng et al. (2015. Cell Physiol Biochem 37:2415-2424), Ramaswamy et al. (2014. Journal of Biomedical Engineering 136: 121009-1-14), Rath et al. (2015. PlOs One 10(11): e0141802), and Egger et al. (2018. Bioengineering 5(48): 1-15)
Regarding claims 7, 14 and 21, Williams et al. teaches a method of culturing human bone marrow stem cells in a flow-stretch-flexure (FSF) bioreactor (i.e. a bioreactor that delivers dynamic flow conditions) (Abstract). This method aims to optimize in vitro vascular tissue growth by taking a biomimetic approach and utilizing pulsatile flow patterns from various heart valves to calculate the “sweet spot” of the oscillatory shear indexes (OSI) to obtain functional tissue engineered heart valves (Abstract, p. 40). Williams teaches that this OSI value can now serve as a target for construct optimization for functional heart valve repair and/or replacement regenerative therapies (p. 47). 
Although Williams et al. further teaches a scaffold in the bioreactor (p. 41), the reference does not teach a bio-scaffold made of PSIS or PGA-PLLA.
Ramaswamy et al. teaches a novel bioreactor for replicating hemodynamic conditions in order to develop a method of engineering tissue engineered heart valves (Abstract, p. 1). In utilizing this bioreactor in a pilot experiment, BMSCs are seeded onto PGA-PLLA blend non-woven scaffolds (p. 5).
It would be obvious to one of ordinary skill in the art to utilize a bio-scaffold of PGA-PLLA as taught by Ramaswamy et al. in the method of culturing BMSCs under flow conditions relevant to the cardiovascular system as taught by Williams et al. with a reasonable expectation of success. An artisan would be motivated to utilize the bio-scaffold of PGA-PLLA as the bioreactor utilized by Williams et al. is the novel bioreactor of Ramaswamy (Williams et al. p. 41, 47) and thus utilizing a PGA-PLLA bio-scaffold would be substituting known equivalent scaffolds for the same purpose of being utilized in the novel FSF bioreactor.
Regarding the limitation of a rotisserie culture, Williams et al., Ramaswamy et al. do not teach this limitation. 
Rath teaches utilizing a rotisserie culture of BMSCs in their method of testing the effects of different flow conditions of a bioreactor on cell growth and expression (Abstract). Rath utilizes the bioreactor of Ramaswamy in order to culture the cells (p. 4). Rath seeds stem cells and rotisserie culture them on a bioscaffold made of PGA-PLLA as taught by Ramaswamy and were placed in a bioreactor under various conditions, one of which being a dynamic flow condition (p. 4).
It would be obvious to one of ordinary skill in the art to utilize a rotisserie culture of BMSCs on bioscaffolds as taught by Rath before culturing the bioscaffold in the bioreactor as taught by Ramaswamy and Williams wherein exosomes would be collected from the cultured conditioned media as they are inherently produced as taught by Teng et al. with a reasonable expectation of success. An artisan would be motivated to utilize a rotisserie culture as taught by Rath with the bioreactor of Ramaswamy as the rotisserie culture is a known method for growing cells on scaffolds for the flex-flow bioreactor and dynamic flow cell cultures and one would use the bioreactor in a flex-flow state after rotisserie culture as it produces the most collagen and promotes cell distribution as another means of mechanically conditioning cells (Abstract). 
Williams et al. additionally does not teach the collecting of exosomes or IESCE.
Teng et al. teaches that it is known in the art to obtain/isolate/collect exosomes from conditioned media from culturing bone marrow mesenchymal stem cell via ExoQuick-TC (p. 2416). Teng et al. teaches that MSC derived exosomes stimulate neovascularization and restrain the inflammation response, thus improving heart function after ischemic injury (Abstract). 
It would have been obvious to collect the exosomes formed from the MSCs as taught by Teng et al. in the media generated by the method of culturing bone marrow stem cells in a FSF bioreactor taught by Williams et al. with a reasonable expectation of success. Exosomes are inherently made by culturing MSCs. Thus regarding the limitation of collecting specifically the IESCE, as the method steps are the same when combining Williams, Teng et al., Ramaswamy and Rath et al. and known in the art, one of ordinary skill would obtain the IESCEs utilizing the currently taught method made obvious by Teng et al. and Williams et al. An artisan would be motivated to collect said exosomes from the conditioned media as the exosomes are known to improve heart function after ischemia injury and stimulate neovascularization via injection into the myocardium (Teng et al.; Abstract). Additionally, Egger et al. teaches that the production of MSC-derived extracellular vesicles (such as exosomes) was strongly increased during dynamic aggregate cultivation compared to static aggregates and cytokine levels in these EVs was significantly higher (p. 2, 2nd paragraph; p. 9, 2nd paragraph). Thus an artisan would be motivated to obtain MSC-derived exosomes from dynamic culture techniques such as the FSF bioreactor taught by Williams et al and the rotisserie culture of Rath et al.
Regarding claims 8 and 10, Williams et al. teaches that human BMSCs are utilized in the bioreactor (Abstract). These HBMSCs are human bone marrow mesenchymal stem cells (p.41).
Regarding claims 11, 12 and 22, Williams et al. teaches that the bioreactor used comprises a pump and that the bioreactor delivers pulsatile flow (i.e. a pulsatile flow pump) (Figure 1, Abstract). The bioreactor cultured the stem cells under oscillatory flow conditions relevant to the cardiovascular system having an oscillatory shear index of 0.23 (i.e. about 2) (p. 46). Furthermore, Williams et al. discloses an OSI value of 0.18-0.23 as the “sweet spot” in the mechanical conditioning of tissue engineered heart valves grown from stem cell sources (Abstract, p. 44).
Therefore, the invention would have been obvious to one of ordinary skill in the art.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (supra) in view of Teng et al. (supra),  Ramaswamy et al. (supra), Rath et al. (supra) and Egger et al. (supra) as applied to claims 7, 8, 10-12, 14, 21 and 22 and in further view of Gallet et al. (2017. European Heart Journal 38, 201–211)
As discussed in the above 103 rejection, Williams et al., Teng et al., Ramaswamy et al., Egger et al. and Rath et al. make obvious a method of culturing human bone marrow stem cells in a flow-stretch-flexure (FSF) bioreactor (i.e. a bioreactor that delivers dynamic flow conditions) wherein the stem cells are seeded on a biosaffold, cultured on a rotisserie culture, and cultured in media in said bioreactor before the exosomes are collected via isolation from the culture media and injected into the myocardium. These references however, do not teach that cardiac stem cells are the stem cells utilized in the method of producing exosomes. 
Gallet et al. teaches cardiosphere derived cells (CDCs) (a cardiac stem cell as disclosed by the instant specification on pages 19-20) produce exosomes in culture media which can be isolated via filtration (p. 202). These exosomes are utilized to reduce scarring, attenuate adverse remodelling, and improve function in acute and chronic porcine myocardial infarction (Abstract). These exosomes are additionally injectable (p. 202).
It would be obvious to one of ordinary skill in the art to utilize stem cells such as CDCs as taught by Gallet et al. in place of the BMSCs cultured in the bioreactor to produce the collected exosomes as taught by Williams et al. and Teng et al. with a reasonable expectation of success. Both are stem cell types which yield injectable exosomes in culture media for the same purpose of regenerative cell therapy via injection into the myocardium. It would additionally be obvious that said exosomes would thereby be enhanced cell exosomes of the present invention as they would be subjected to the same bioreactor process to yield the IESCE of the present invention.
Therefore the invention would have been obvious to one of ordinary skill in the art.


Response to Arguments
Applicant’s arguments filed 03/18/2022 have been considered and the 103 rejections have been modified in order to better discuss and address the limitations recited in the present claims. 
Applicant’s arguments concerning the references utilized in the 103 rejection have been fully considered but are not persuasive. 
	Regarding the reference of Teng, Applicant argues that the reference which teaches obtaining exosomes via Exo-quick from MSCs cultured in DMEM/F12 and supplemented with FBS would not provide a reasonable expectation of success as Teng does not mention bioreactors, dynamic cultures, or rotisserie cultures. Additionally Teng et al. teaches a simpler method and thus one of ordinary skill in the art would not be motivated to utilize Teng as a teaching for obtaining cells from Williams and Rath. Additionally, Williams nor Rath provide a teaching or suggestions of exosomes or secretions. Gallet does not cure these deficiencies. 
While Teng did not utilize a bioreactor and utilized a separate static method, there is a reasonable expectation of success that exosomes will be produced from the stem cells in the cited art. Exosomes are secreted regardless of culturing conditions and are inherently produced by stem cells in culture under static or dynamic conditions as shown by Egger et al. 
 Egger et al. has been added as a reference to provide further motivation and reasonable expectation of success for obtaining exosomes under bioreactor and non-static conditions (such as rotisserie culture) as the production of MSC-derived extracellular vesicles (such as exosomes) was strongly increased during dynamic aggregate cultivation compared to static aggregates and cytokine levels in these EVs was significantly higher (p. 2, 2nd paragraph; p. 9, 2nd paragraph). Thus an artisan would be motivated to obtain MSC-derived exosomes from dynamic culture techniques such as the FSF bioreactor taught by Williams et al and the rotisserie culture of Rath et al.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632